(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 KINGSLEY v. HENDRICKSON ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE SEVENTH CIRCUIT

      No. 14–6368. Argued April 27, 2015—Decided June 22, 2015
While petitioner Kingsley was awaiting trial in county jail, officers for-
 cibly removed him from his cell when he refused to comply with their
 instructions. Kingsley filed a complaint in Federal District Court
 claiming, as relevant here, that two of the officers used excessive
 force against him in violation of the Fourteenth Amendment’s Due
 Process Clause. At the trial’s conclusion, the District Court instruct-
 ed the jury that Kingsley was required to prove, inter alia, that the
 officers “recklessly disregarded [Kingsley’s] safety” and “acted with
 reckless disregard of [his] rights.” The jury found in the officers’ fa-
 vor. On appeal, Kingsley argued that the jury instruction did not ad-
 here to the proper standard for judging a pretrial detainee’s excessive
 force claim, namely, objective unreasonableness. The Seventh Cir-
 cuit disagreed, holding that the law required a subjective inquiry into
 the officers’ state of mind, i.e., whether the officers actually intended
 to violate, or recklessly disregarded, Kingsley’s rights.
Held:
    1. Under 42 U.S. C. §1983, a pretrial detainee must show only
 that the force purposely or knowingly used against him was objective-
 ly unreasonable to prevail on an excessive force claim. Pp. 5–13.
      (a) This determination must be made from the perspective of a
 reasonable officer on the scene, including what the officer knew at
 the time, see Graham v. Connor, 490 U.S. 386, 396, and must ac-
 count for the “legitimate interests [stemming from the government’s]
 need to manage the facility in which the individual is detained,” ap-
 propriately deferring to “policies and practices that in th[e] judg-
 ment” of jail officials “are needed to preserve internal order and dis-
 cipline and to maintain institutional security,” Bell v. Wolfish,
 441 U.S. 520, 540, 547. Pp. 5–7.
2                     KINGSLEY v. HENDRICKSON

                                  Syllabus

         (b) Several considerations lead to this conclusion. An objective
    standard is consistent with precedent. In Bell, for instance, this
    Court held that a pretrial detainee could prevail on a claim that his
    due process rights were violated by providing only objective evidence
    that the challenged governmental action was not rationally related to
    a legitimate governmental objective or that it was excessive in rela-
    tion to that purpose. 441 U.S., at 541–543. Cf. Block v. Rutherford,
    468 U.S. 576, 585–586. Experience also suggests that an objective
    standard is workable. It is consistent with the pattern jury instruc-
    tions used in several Circuits, and many facilities train officers to in-
    teract with detainees as if the officers’ conduct is subject to objective
    reasonableness. Finally, the use of an objective standard adequately
    protects an officer who acts in good faith, e.g., by acknowledging that
    judging the reasonableness of the force used from the perspective and
    with the knowledge of the defendant officer is an appropriate part of
    the analysis. Pp. 7–10.
         (c) None of the cases respondents point to provides significant
    support for a subjective standard. Whitley v. Albers, 475 U.S. 312,
    and Hudson v. McMillian, 503 U.S. 1, lack relevance in this context
    because they involved claims brought by convicted prisoners under
    the Eighth Amendment’s Cruel and Unusual Punishment Clause, not
    claims brought by pretrial detainees under the Fourteenth Amend-
    ment’s Due Process Clause. And in County of Sacramento v. Lewis,
    523 U.S. 833, a statement indicating the need to show “purpose to
    cause harm,” id., at 854, for due process liability refers not to wheth-
    er the force intentionally used was excessive, but whether the de-
    fendant intended to commit the acts in question, id., at 854, and
    n. 13. Finally, in Johnson v. Glick, 481 F.2d 1028 (CA2), a mali-
    cious-and-sadistic-purpose-to-cause-harm factor was not suggested as
    a necessary condition for liability, but as a factor, among others, that
    might help show that the use of force was excessive. Pp. 10–13.
       2. Applying the proper standard, the jury instruction was errone-
    ous. Taken together, the features of that instruction suggested that
    the jury should weigh respondents’ subjective reasons for using force
    and subjective views about the excessiveness of that force. Respond-
    ents’ claim that, irrespective of this Court’s holding, any error in the
    instruction was harmless is left to the Seventh Circuit to resolve on
    remand. Pp. 13–14.
744 F.3d 443, vacated and remanded.

   BREYER, J., delivered the opinion of the Court, in which KENNEDY,
GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined. SCALIA, J., filed a dis-
senting opinion, in which ROBERTS, C. J., and THOMAS, J., joined. ALITO,
J., filed a dissenting opinion.
                        Cite as: 576 U. S. ____ (2015)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–6368
                                   _________________


    MICHAEL B. KINGSLEY, PETITIONER v. STAN 

             HENDRICKSON, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                                 [June 22, 2015] 


  JUSTICE BREYER delivered the opinion of the Court.
  In this case, an individual detained in a jail prior to trial
brought a claim under Rev. Stat. §1979, 42 U.S. C. §1983,
against several jail officers, alleging that they used exces-
sive force against him, in violation of the Fourteenth
Amendment’s Due Process Clause. The officers concede
that they intended to use the force that they used. But
the parties disagree about whether the force used was
excessive.
  The question before us is whether, to prove an excessive
force claim, a pretrial detainee must show that the officers
were subjectively aware that their use of force was unrea-
sonable, or only that the officers’ use of that force was
objectively unreasonable. We conclude that the latter
standard is the correct one.
                            I

                            A

  Some but not all of the facts are undisputed: Michael
Kingsley, the petitioner, was arrested on a drug charge
and detained in a Wisconsin county jail prior to trial. On
the evening of May 20, 2010, an officer performing a cell
2                KINGSLEY v. HENDRICKSON

                      Opinion of the Court

check noticed a piece of paper covering the light fixture
above Kingsley’s bed. The officer told Kingsley to remove
it; Kingsley refused; subsequently other officers told
Kingsley to remove the paper; and each time Kingsley
refused. The next morning, the jail administrator, Lieu-
tenant Robert Conroy, ordered Kingsley to remove the
paper. Kingsley once again refused. Conroy then told
Kingsley that officers would remove the paper and that he
would be moved to a receiving cell in the interim.
   Shortly thereafter, four officers, including respondents
Sergeant Stan Hendrickson and Deputy Sheriff Fritz
Degner, approached the cell and ordered Kingsley to
stand, back up to the door, and keep his hands behind
him. When Kingsley refused to comply, the officers hand-
cuffed him, forcibly removed him from the cell, carried him
to a receiving cell, and placed him face down on a bunk
with his hands handcuffed behind his back.
   The parties’ views about what happened next differ.
The officers testified that Kingsley resisted their efforts to
remove his handcuffs. Kingsley testified that he did not
resist. All agree that Sergeant Hendrickson placed his
knee in Kingsley’s back and Kingsley told him in impolite
language to get off. Kingsley testified that Hendrickson
and Degner then slammed his head into the concrete
bunk—an allegation the officers deny.
   The parties agree, however, about what happened next:
Hendrickson directed Degner to stun Kingsley with a
Taser; Degner applied a Taser to Kingsley’s back for ap-
proximately five seconds; the officers then left the hand-
cuffed Kingsley alone in the receiving cell; and officers
returned to the cell 15 minutes later and removed Kings-
ley’s handcuffs.
                         B
  Based on these and related events, Kingsley filed a
§1983 complaint in Federal District Court claiming
                 Cite as: 576 U. S. ____ (2015)           3

                     Opinion of the Court

(among other things) that Hendrickson and Degner used
excessive force against him, in violation of the Fourteenth
Amendment’s Due Process Clause. The officers moved for
summary judgment, which the District Court denied,
stating that “a reasonable jury could conclude that [the
officers] acted with malice and intended to harm [Kings-
ley] when they used force against him.” Kingsley v.
Josvai, No. 10–cv–832–bbc (WD Wis., Nov. 16, 2011), App
to Pet. for Cert. 66a–67a. Kingsley’s excessive force claim
accordingly proceeded to trial. At the conclusion of the
trial, the District Court instructed the jury as follows:
       “Excessive force means force applied recklessly that
    is unreasonable in light of the facts and circumstances
    of the time. Thus, to succeed on his claim of excessive
    use of force, plaintiff must prove each of the following
    factors by a preponderance of the evidence:
      “(1) Defendants used force on plaintiff;
       “(2) Defendants’ use of force was unreasonable in
    light of the facts and circumstances at the time;
       “(3) Defendants knew that using force presented a
    risk of harm to plaintiff, but they recklessly disre-
    garded plaintiff ’s safety by failing to take reasonable
    measures to minimize the risk of harm to plaintiff;
    and
      “(4) Defendants’ conduct caused some harm to
    plaintiff.
       “In deciding whether one or more defendants used
    ‘unreasonable’ force against plaintiff, you must con-
    sider whether it was unreasonable from the perspec-
    tive of a reasonable officer facing the same circum-
    stances that defendants faced. You must make this
    decision based on what defendants knew at the time
    of the incident, not based on what you know now.
4                KINGSLEY v. HENDRICKSON

                      Opinion of the Court

      “Also, in deciding whether one or more defendants
    used unreasonable force and acted with reckless disre-
    gard of plaintiff ’s rights, you may consider factors
    such as:
      “• 	The need to use force;
      “• The relationship between the need to use force
         and the amount of force used;
      “• 	The extent of plaintiff ’s injury;
      “• 	Whether defendants reasonably believed there was
          a threat to the safety of staff or prisoners; and
      “• 	Any efforts made by defendants to limit the
          amount of force used.” App. 277–278 (emphasis
          added).
The jury found in the officers’ favor.
   On appeal, Kingsley argued that the correct standard
for judging a pretrial detainee’s excessive force claim is
objective unreasonableness. And, the jury instruction, he
said, did not hew to that standard. A panel of the Court of
Appeals disagreed, with one judge dissenting. The major-
ity held that the law required a “subjective inquiry” into
the officer’s state of mind. There must be “ ‘an actual
intent to violate [the plaintiff ’s] rights or reckless disre-
gard for his rights.’ ” 744 F.3d 443, 451 (CA7 2014) (quot-
ing Wilson v. Williams, 83 F.3d 870, 875 (CA7 1996)).
The dissent would have used instructions promulgated by
the Committee on Pattern Civil Jury Instructions of the
Seventh Circuit, which require a pretrial detainee claim-
ing excessive force to show only that the use of force was
objectively unreasonable. 744 F.3d, at 455 (opinion of
Hamilton, J.); see Pattern Civ. Jury Instr. §7.08 (2009).
The dissent further stated that the District Court’s use of
the word “reckless” in the jury instruction added “an
unnecessary and confusing element.” 744 F.3d, at 455.
                  Cite as: 576 U. S. ____ (2015)             5

                      Opinion of the Court

   Kingsley filed a petition for certiorari asking us to de-
termine whether the requirements of a §1983 excessive
force claim brought by a pretrial detainee must satisfy the
subjective standard or only the objective standard. In
light of disagreement among the Circuits, we agreed to do
so. Compare, e.g., Murray v. Johnson No. 260, 367 Fed.
Appx. 196, 198 (CA2 2010); Bozeman v. Orum, 422 F.3d
1265, 1271 (CA11 2005) (per curiam), with Aldini v. John-
son, 609 F.3d 858, 865–866 (CA6 2010); Young v. Wolfe,
478 Fed. Appx. 354, 356 (CA9 2012).
                               II

                               A

   We consider a legally requisite state of mind. In a case
like this one, there are, in a sense, two separate state-of-
mind questions. The first concerns the defendant’s state
of mind with respect to his physical acts—i.e., his state of
mind with respect to the bringing about of certain physical
consequences in the world. The second question concerns
the defendant’s state of mind with respect to whether his
use of force was “excessive.” Here, as to the first question,
there is no dispute. As to the second, whether to interpret
the defendant’s physical acts in the world as involving
force that was “excessive,” there is a dispute. We conclude
with respect to that question that the relevant standard is
objective not subjective. Thus, the defendant’s state of
mind is not a matter that a plaintiff is required to prove.
   Consider the series of physical events that take place in
the world—a series of events that might consist, for exam-
ple, of the swing of a fist that hits a face, a push that leads
to a fall, or the shot of a Taser that leads to the stunning
of its recipient. No one here denies, and we must assume,
that, as to the series of events that have taken place in the
world, the defendant must possess a purposeful, a know-
ing, or possibly a reckless state of mind. That is because,
as we have stated, “liability for negligently inflicted harm
6                KINGSLEY v. HENDRICKSON

                      Opinion of the Court

is categorically beneath the threshold of constitutional due
process.” County of Sacramento v. Lewis, 523 U.S. 833,
849 (1998) (emphasis added). See also Daniels v. Williams,
474 U.S. 327, 331 (1986) (“Historically, this guarantee of
due process has been applied to deliberate decisions of
government officials to deprive a person of life, liberty, or
property”). Thus, if an officer’s Taser goes off by accident
or if an officer unintentionally trips and falls on a detainee,
causing him harm, the pretrial detainee cannot prevail on
an excessive force claim. But if the use of force is delib-
erate—i.e., purposeful or knowing—the pretrial detainee’s
claim may proceed. In the context of a police pursuit of a
suspect the Court noted, though without so holding, that
recklessness in some cases might suffice as a standard for
imposing liability. See Lewis, supra, at 849. Whether
that standard might suffice for liability in the case of an
alleged mistreatment of a pretrial detainee need not be
decided here; for the officers do not dispute that they acted
purposefully or knowingly with respect to the force they
used against Kingsley.
   We now consider the question before us here—the de-
fendant’s state of mind with respect to the proper interpre-
tation of the force (a series of events in the world) that the
defendant deliberately (not accidentally or negligently)
used. In deciding whether the force deliberately used is,
constitutionally speaking, “excessive,” should courts use
an objective standard only, or instead a subjective stand-
ard that takes into account a defendant’s state of mind? It
is with respect to this question that we hold that courts
must use an objective standard. In short, we agree with
the dissenting appeals court judge, the Seventh Circuit’s
jury instruction committee, and Kingsley, that a pretrial
detainee must show only that the force purposely or know-
ingly used against him was objectively unreasonable.
   A court (judge or jury) cannot apply this standard me-
chanically. See Lewis, supra, at 850. Rather, objective
                  Cite as: 576 U. S. ____ (2015)            7

                      Opinion of the Court

reasonableness turns on the “facts and circumstances of
each particular case.” Graham v. Connor, 490 U.S. 386,
396 (1989). A court must make this determination from
the perspective of a reasonable officer on the scene, includ-
ing what the officer knew at the time, not with the 20/20
vision of hindsight. See ibid. A court must also account
for the “legitimate interests that stem from [the govern-
ment’s] need to manage the facility in which the individual
is detained,” appropriately deferring to “policies and prac-
tices that in th[e] judgment” of jail officials “are needed to
preserve internal order and discipline and to maintain
institutional security.” Bell v. Wolfish, 441 U.S. 520, 540,
547 (1979).
   Considerations such as the following may bear on the
reasonableness or unreasonableness of the force used: the
relationship between the need for the use of force and the
amount of force used; the extent of the plaintiff ’s injury;
any effort made by the officer to temper or to limit the
amount of force; the severity of the security problem at
issue; the threat reasonably perceived by the officer; and
whether the plaintiff was actively resisting. See, e.g.,
Graham, supra, at 396. We do not consider this list to be
exclusive. We mention these factors only to illustrate the
types of objective circumstances potentially relevant to a
determination of excessive force.
                             B
  Several considerations have led us to conclude that the
appropriate standard for a pretrial detainee’s excessive
force claim is solely an objective one. For one thing, it is
consistent with our precedent. We have said that “the
Due Process Clause protects a pretrial detainee from the
use of excessive force that amounts to punishment.” Gra-
ham, supra, at 395, n. 10. And in Bell, we explained that
such “punishment” can consist of actions taken with an
“expressed intent to punish.” 441 U.S., at 538. But the
8                KINGSLEY v. HENDRICKSON

                      Opinion of the Court

Bell Court went on to explain that, in the absence of an
expressed intent to punish, a pretrial detainee can never-
theless prevail by showing that the actions are not “ra-
tionally related to a legitimate nonpunitive governmental
purpose” or that the actions “appear excessive in relation
to that purpose.” Id., at 561. The Bell Court applied this
latter objective standard to evaluate a variety of prison
conditions, including a prison’s practice of double-bunking.
In doing so, it did not consider the prison officials’ subjec-
tive beliefs about the policy. Id., at 541–543. Rather, the
Court examined objective evidence, such as the size of the
rooms and available amenities, before concluding that the
conditions were reasonably related to the legitimate pur-
pose of holding detainees for trial and did not appear
excessive in relation to that purpose. Ibid.
   Bell’s focus on “punishment” does not mean that proof of
intent (or motive) to punish is required for a pretrial de-
tainee to prevail on a claim that his due process rights
were violated. Rather, as Bell itself shows (and as our
later precedent affirms), a pretrial detainee can prevail by
providing only objective evidence that the challenged
governmental action is not rationally related to a legiti-
mate governmental objective or that it is excessive in
relation to that purpose. Cf. Block v. Rutherford, 468 U.S.
576, 585–586 (1984) (where there was no suggestion that
the purpose of jail policy of denying contact visitation was
to punish inmates, the Court need only evaluate whether
the policy was “reasonably related to legitimate govern-
mental objectives” and whether it appears excessive in
relation to that objective); Schall v. Martin, 467 U.S. 253,
269–271 (1984) (similar); see also United States v. Salerno,
481 U.S. 739, 747 (1987) (“[T]he punitive/regulatory
distinction turns on ‘whether an alternative purpose to
which [the restriction] may rationally be connected is
assignable for it, and whether it appears excessive in
relation to the alternative purpose assigned [to it]’ ” (quot-
                  Cite as: 576 U. S. ____ (2015)            9

                      Opinion of the Court

ing Schall, supra, at 269; emphasis added and some inter-
nal quotation marks omitted)). The Court did not suggest
in any of these cases, either by its words or its analysis,
that its application of Bell’s objective standard should
involve subjective considerations. Our standard is also
consistent with our use of an objective “excessive force”
standard where officers apply force to a person who, like
Kingsley, has been accused but not convicted of a crime,
but who, unlike Kingsley, is free on bail. See Graham,
supra.
   For another thing, experience suggests that an objective
standard is workable. It is consistent with the pattern
jury instructions used in several Circuits. We are also told
that many facilities, including the facility at issue here,
train officers to interact with all detainees as if the offic-
ers’ conduct is subject to an objective reasonableness
standard. See Brief for Petitioner 26; App. 247–248; Brief
for Former Corrections Administrators and Experts as
Amici Curiae 8–18.
   Finally, the use of an objective standard adequately
protects an officer who acts in good faith. We recognize
that “[r]unning a prison is an inordinately difficult under-
taking,” Turner v. Safley, 482 U.S. 78, 84–85 (1987), and
that “safety and order at these institutions requires the
expertise of correctional officials, who must have substan-
tial discretion to devise reasonable solutions to the prob-
lems they face,” Florence v. Board of Chosen Freeholders of
County of Burlington, 566 U. S. ___, ___ (2012) (slip op., at
5). Officers facing disturbances “are often forced to make
split-second judgments—in circumstances that are tense,
uncertain, and rapidly evolving.” Graham, 490 U.S., at
397. For these reasons, we have stressed that a court
must judge the reasonableness of the force used from the
perspective and with the knowledge of the defendant
officer. We have also explained that a court must take
account of the legitimate interests in managing a jail,
10               KINGSLEY v. HENDRICKSON

                      Opinion of the Court

acknowledging as part of the objective reasonableness
analysis that deference to policies and practices needed to
maintain order and institutional security is appropriate.
See Part II–A, supra. And we have limited liability for
excessive force to situations in which the use of force was
the result of an intentional and knowing act (though we
leave open the possibility of including a “reckless” act as
well). Ibid. Additionally, an officer enjoys qualified im-
munity and is not liable for excessive force unless he has
violated a “clearly established” right, such that “it would
[have been] clear to a reasonable officer that his conduct
was unlawful in the situation he confronted.” Saucier v.
Katz, 533 U.S. 194, 202 (2001); see also Brief for United
States as Amicus Curiae 27–28. It is unlikely (though
theoretically possible) that a plaintiff could overcome
these hurdles where an officer acted in good faith.
                               C
   Respondents believe that the relevant legal standard
should be subjective, i.e., that the plaintiff must prove that
the use of force was not “applied in a good-faith effort to
maintain or restore discipline” but, rather, was applied
“maliciously and sadistically to cause harm.” Brief for
Respondents 27. And they refer to several cases that they
believe support their position. See id., at 26–31 (citing
Whitley v. Albers, 475 U.S. 312 (1986); Hudson v. McMil-
lian, 503 U.S. 1 (1992); Lewis, 523 U.S. 833; Johnson v.
Glick, 481 F.2d 1028 (CA2 1973)).
   The first two of these cases, however, concern excessive
force claims brought by convicted prisoners under the
Eighth Amendment’s Cruel and Unusual Punishment
Clause, not claims brought by pretrial detainees under the
Fourteenth Amendment’s Due Process Clause. Whitley,
supra, at 320; Hudson, supra, at 6–7. The language of the
two Clauses differs, and the nature of the claims often
differs. And, most importantly, pretrial detainees (unlike
                   Cite as: 576 U. S. ____ (2015)              11

                       Opinion of the Court

convicted prisoners) cannot be punished at all, much less
“maliciously and sadistically.” Ingraham v. Wright, 430
U.S. 651, 671–672, n. 40 (1977); Graham, supra, at 395,
n. 10 (1989); see also 4 W. Blackstone, Commentaries *300
(“[I]f the offence be not bailable, or the party cannot find
bail, he is to be committed to the county [jail] . . . [b]ut . . .
only for safe custody, and not for punishment”). Thus,
there is no need here, as there might be in an Eighth
Amendment case, to determine when punishment is un-
constitutional. Whitley and Hudson are relevant here only
insofar as they address the practical importance of taking
into account the legitimate safety-related concerns of those
who run jails. And, as explained above, we believe we
have done so.
   Lewis does not prove respondents’ point, either. There,
the Court considered a claim that a police officer had
violated due process by causing a death during a high-
speed automobile chase aimed at apprehending a suspect.
We wrote that “[j]ust as a purpose to cause harm is needed
for Eighth Amendment liability in a [prison] riot case, so it
ought to be needed for due process liability in a pursuit
case.” 523 U.S., at 854. Respondents contend that this
statement shows that the Court embraced a standard for
due process claims that requires a showing of subjective
intent. Brief for Respondents 30–31. Other portions of
the Lewis opinion make clear, however, that this state-
ment referred to the defendant’s intent to commit the acts
in question, not to whether the force intentionally used
was “excessive.” 523 U.S., at 854, and n. 13. As ex-
plained above, the parties here do not dispute that re-
spondents’ use of force was intentional. See Part II–A,
supra.
   Nor does Glick provide respondents with significant
support. In that case Judge Friendly, writing for the
Second Circuit, considered an excessive force claim
brought by a pretrial detainee under the Fourteenth
12               KINGSLEY v. HENDRICKSON

                      Opinion of the Court

Amendment’s Due Process Clause. Judge Friendly pointed
out that the “management by a few guards of large num-
bers of prisoners” in an institution “may require and justify
the occasional use of a degree of intentional force.” 481
F.2d, at 1033. He added that, in determining whether
that intentional use of force “crosse[s]” the “constitutional
line,” a court should look:
     “to such factors as [(1)] the need for the application of
     force, [(2)] the relationship between the need and the
     amount of force that was used, [(3)] the extent of in-
     jury inflicted, and [(4)] whether force was applied in a
     good faith effort to maintain or restore discipline or
     maliciously and sadistically for the very purpose of
     causing harm.” Ibid.
This statement does not suggest that the fourth factor
(malicious and sadistic purpose to cause harm) is a neces-
sary condition for liability. To the contrary, the words
“such . . . as” make clear that the four factors provide
examples of some considerations, among others, that
might help show that the use of force was excessive.
   Respondents believe these cases nonetheless help them
make a broader point—namely, that a subjective standard
“protects against a relative flood of claims,” many of them
perhaps unfounded, brought by pretrial detainees. Brief
for Respondents 38. But we note that the Prison Litiga-
tion Reform Act of 1995, 42 U.S. C. §1997e, which is
designed to deter the filing of frivolous litigation against
prison officials, applies to both pretrial detainees and
convicted prisoners. Nor is there evidence of a rash of
unfounded filings in Circuits that use an objective standard.
   We acknowledge that our view that an objective stand-
ard is appropriate in the context of excessive force claims
brought by pretrial detainees pursuant to the Fourteenth
Amendment may raise questions about the use of a subjec-
tive standard in the context of excessive force claims
                 Cite as: 576 U. S. ____ (2015)           13

                     Opinion of the Court

brought by convicted prisoners. We are not confronted
with such a claim, however, so we need not address that
issue today.
                              III
   We now consider the lawfulness of the jury instruction
given in this case in light of our adoption of an objective
standard for pretrial detainees’ excessive force claims. See
Part II–A, supra. That jury instruction defined “excessive
force” as “force applied recklessly that is unreasonable in
light of the facts and circumstances of the time.” App.
277. It required Kingsley to show that the officers “reck-
lessly disregarded [Kingsley’s] safety.” Id., at 278. And it
suggested that Kingsley must show the defendants “acted
with reckless disregard of [Kingsley’s] rights,” while tell-
ing the jury that it could consider several objective factors
in making this determination. Ibid.
   Kingsley argues that the jury instruction is faulty be-
cause the word “reckless” suggests a need to prove that
respondents acted with a certain subjective state of mind
with respect to the excessive or nonexcessive nature of the
force used, contrary to what we have just held. Reply
Brief 20–22. Respondents argue that irrespective of our
holding, any error in the instruction was harmless. Brief
for Respondents 57–58. And the Solicitor General sug-
gests that, because the instructions defined “recklessness”
with reference to objective factors, those instructions
effectively embody our objective standard and did not
confuse the jury. Brief for United States as Amicus Curiae
28–32.
   We agree with Kingsley that the instructions were
erroneous. “[R]eckles[s] disregar[d] [of Kingsley’s] safety”
was listed as an additional requirement, beyond the need
to find that “[respondents’] use of force was unreasonable
in light of the facts and circumstances at the time.” App.
278. See also ibid. (Kingsley had to show respondents
14               KINGSLEY v. HENDRICKSON

                      Opinion of the Court

“used unreasonable force and acted with reckless disre-
gard of [Kingsley’s] rights” (emphasis added)). And in
determining whether respondents “acted with reckless
disregard of [Kingsley’s] rights,” the jury was instructed to
“consider . . . [w]hether [respondents] reasonably believed
there was a threat to the safety of staff or prisoners.” Ibid.
(emphasis added). Together, these features suggested the
jury should weigh respondents’ subjective reasons for
using force and subjective views about the excessiveness of
the force. As we have just held, that was error. But be-
cause the question whether that error was harmless may
depend in part on the detailed specifics of this case, we
leave that question for the Court of Appeals to resolve in
the first instance.
  The decision of the Court of Appeals is vacated, and the
case is remanded for proceedings consistent with this
opinion.
                                              It is so ordered.
                 Cite as: 576 U. S. ____ (2015)           1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 14–6368
                         _________________


    MICHAEL B. KINGSLEY, PETITIONER v. STAN 

             HENDRICKSON, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                        [June 22, 2015]


   JUSTICE SCALIA, with whom THE CHIEF JUSTICE and
JUSTICE THOMAS join, dissenting.
   The Constitution contains no freestanding prohibition of
excessive force. There are, however, four constitutional
provisions that we have said forbid the use of excessive
force in certain circumstances. The Fourth Amendment
prohibits it when it makes a search or seizure “unreason-
able.” The Eighth Amendment prohibits it when it consti-
tutes “cruel and unusual” punishment. The Fifth and
Fourteenth Amendments prohibit it (or, for that matter,
any use of force) when it is used to “deprive” someone of
“life, liberty, or property, without due process of law.”
   This is a Fourteenth Amendment case. The Fifth
Amendment applies only to federal actors; Kingsley for-
feited any argument under the Fourth Amendment by
failing to raise it below; and he acknowledges that the
Eighth Amendment standard is inapplicable, Brief for
Petitioner 27, n. 8. The only question before us is whether
a pretrial detainee’s due process rights are violated when
“the force purposely or knowingly used against him [is]
objectively unreasonable.” Ante, at 6. In my view, the
answer is no. Our cases hold that the intentional inflic-
tion of punishment upon a pretrial detainee may violate
the Fourteenth Amendment; but the infliction of “objec-
tively unreasonable” force, without more, is not the inten-
2               KINGSLEY v. HENDRICKSON

                     SCALIA, J., dissenting

tional infliction of punishment.
   In Bell v. Wolfish, 441 U.S. 520 (1979), we held that the
Due Process Clause forbids holding pretrial detainees in
conditions that “amount to punishment.” Id., at 535.
Conditions amount to punishment, we explained, when
they are “imposed for the purpose of punishment.” Id., at
538. Acting with the intent to punish means taking a
“ ‘deliberate act intended to chastise or deter.’ ” Wilson v.
Seiter, 501 U.S. 294, 300 (1991) (quoting Duckworth v.
Franzen, 780 F.2d 645, 652 (CA7 1985)); see also Bell,
supra, at 537–538. The Court in Bell recognized that
intent to punish need not be “expressed,” 441 U.S. at 538,
but may be established with circumstantial evidence.
More specifically, if the condition of confinement being
challenged “is not reasonably related to a legitimate
goal—if it is arbitrary or purposeless—a court permissibly
may infer that the purpose of the governmental action is
punishment.” Id., at 539. We endorsed the same infer-
ence when we applied Bell’s intent-to-punish test in chal-
lenges brought by pretrial detainees against jailhouse
security policies, id., at 560–562; Block v. Rutherford, 468
U.S. 576, 583–584 (1984), and statutes permitting pre-
trial detention, Schall v. Martin, 467 U.S. 253, 255, 269
(1984); United States v. Salerno, 481 U.S. 739, 741, 746–
747 (1987).
   In light of these cases, I agree with the Court that “the
Due Process Clause protects a pretrial detainee from the
use of excessive force that amounts to punishment.” Gra-
ham v. Connor, 490 U.S. 386, 395, n. 10 (1989) (citing
Bell, supra, at 535–539). I disagree, however, that any
intentional application of force that is objectively unrea-
sonable in degree is a use of excessive force that
“amount[s] to punishment.” Bell, 441 U.S., at 535. The
Court reaches that conclusion by misreading Bell as for-
bidding States to take any harmful action against pretrial
detainees that is not “reasonably related to a legitimate
                 Cite as: 576 U. S. ____ (2015)            3

                     SCALIA, J., dissenting

goal.” Id., at 539.
   Bell endorsed this “reasonable relation” inference in the
context of a challenge to conditions of a confinement—
specifically, challenges to the State’s policy of housing two
people in each cell, id., at 528, and various security poli-
cies, id., at 548–549, 553, 555, 558, 560–562. The condi-
tions in which pretrial detainees are held, and the security
policies to which they are subject, are the result of consid-
ered deliberation by the authority imposing the detention.
If those conditions and policies lack any reasonable rela-
tionship to a legitimate, nonpunitive goal, it is logical to
infer a punitive intent. And the same logic supports find-
ing a punitive intent in statutes authorizing detention
that lacks any reasonable relationship to a valid govern-
ment interest. Schall, supra, at 269; Salerno, supra, at
746–747.
   It is illogical, however, automatically to infer punitive
intent from the fact that a prison guard used more force
against a pretrial detainee than was necessary. That
could easily have been the result of a misjudgment about
the degree of force required to maintain order or protect
other inmates, rather than the product of an intent to
punish the detainee for his charged crime (or for any other
behavior). An officer’s decision regarding how much force
to use is made “in haste, under pressure, and frequently
without the luxury of a second chance,” Hudson v. Mc-
Millian, 503 U.S. 1, 6 (1992) (internal quotation marks
omitted), not after the considered thought that precedes
detention-policy determinations like those at issue in Bell,
Block, Schall, and Salerno. That an officer used more
force than necessary might be evidence that he acted with
intent to punish, but it is no more than that.
   In sum: Bell makes intent to punish the focus of its due-
process analysis. Objective reasonableness of the force
used is nothing more than a heuristic for identifying this
intent. That heuristic makes good sense for considered
4                KINGSLEY v. HENDRICKSON

                     SCALIA, J., dissenting

decisions by the detaining authority, but is much weaker
in the context of excessive-force claims. Kingsley does
 not argue that respondents actually intended to punish
him, and his reliance on Bell to infer such an intent is
misplaced.
   Kingsley claims that “the protections of due process . . .
extend beyond the narrow context of ‘punishment.’ ” Brief
for Petitioner 15. Unquestionably. A State would plainly
violate the Due Process Clause if it extended a detainee’s
confinement because it believed him mentally ill (not as
“punishment”), without giving him the constitutionally
guaranteed processes that must precede the deprivation of
liberty. But Kingsley does not claim deprivation of liberty
in that normal sense of that word—the right to walk about
free. He claims that the Due Process Clause confers, on
pretrial detainees, a substantive “liberty” interest that
consists of freedom from objectively unreasonable force.
Kingsley seeks relief, in other words, under the doctrine of
“substantive due process,” through which we have occa-
sionally recognized “liberty” interests other than freedom
from incarceration or detention, that “cannot be limited at
all, except by provisions that are ‘narrowly tailored to
serve a compelling state interest.’ ” Kerry v. Din, ante, at 6
(plurality opinion) (quoting Reno v. Flores, 507 U.S. 292,
301–302 (1993)).
   Even if one believed that the right to process can confer
the right to substance in particular cases, Kingsley’s
interest is not one of the “fundamental liberty interests”
that substantive due process protects. We have said that
that doctrine protects only those liberty interests that,
carefully described, are “objectively, deeply rooted in this
Nation’s history and tradition, and implicit in the concept
of ordered liberty, such that neither liberty nor justice
would exist if they were sacrificed.”        Washington v.
Glucksberg, 521 U.S. 702, 720–721 (1997) (citations and
internal quotation marks omitted). Carefully described,
                  Cite as: 576 U. S. ____ (2015)            5

                      SCALIA, J., dissenting

the liberty interest Kingsley asserts is the right of pretrial
detainees to be free from the application of force that is
more than is objectively required to further some legiti-
mate, nonpunitive, governmental interest. He does not
argue (nor could he) that this asserted interest could pass
the test announced in Glucksberg.
  I conclude by emphasizing that our Constitution is not
the only source of American law. There is an immense
body of state statutory and common law under which
individuals abused by state officials can seek relief.
Kingsley himself, in addition to suing respondents for
excessive force under 42 U.S. C. §1983, brought a state-
law claim for assault and battery. 744 F.3d 443, 446, n. 6
(CA7 2014). The Due Process Clause is not “a font of tort
law to be superimposed upon” that state system. Daniels
v. Williams, 474 U.S. 327, 332 (1986) (quoting Paul v.
Davis, 424 U.S. 693, 701 (1976)). Today’s majority over-
looks this in its tender-hearted desire to tortify the Four-
teenth Amendment.
                 Cite as: 576 U. S. ____ (2015)            1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 14–6368
                         _________________


    MICHAEL B. KINGSLEY, PETITIONER v. STAN 

             HENDRICKSON, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                        [June 22, 2015] 


   JUSTICE ALITO, dissenting.
   I would dismiss this case as improvidently granted.
Before deciding what a pretrial detainee must show in
order to prevail on a due process excessive force claim, we
should decide whether a pretrial detainee can bring a
Fourth Amendment claim based on the use of excessive
force by a detention facility employee. We have not yet
decided that question. See Graham v. Connor, 490 U.S.
386, 395, n. 10 (1989). If a pretrial detainee can bring
such a claim, we need not and should not rely on substan-
tive due process. See Albright v. Oliver, 510 U.S. 266, 273
(1994) (plurality opinion); Graham, 490 U.S., at 395. It is
settled that the test for an unreasonable seizure under the
Fourth Amendment is objective, see id., at 397, so if a
pretrial detainee can bring such a claim, it apparently
would be indistinguishable from the substantive due
process claim that the Court discusses.
   I would not decide the due process issue presented in
this case until the availability of a Fourth Amendment
claim is settled, and I would therefore dismiss this case as
improvidently granted.